Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 6/6/2022 has been entered. Applicant’s amendments to the Drawings, and Claims have overcome each objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 3/4/2022.
Claim Status
Claims 10-22 and 30-36 are pending.
Claims 1-9 and 23-29 are canceled by Applicant. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 6/6/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2018/0068889 A1 to Choi, being used in the current rejections, see detail below. 
Claim Objections
Claims 10, 17 and 30 are objected to because of the following informalities:  Claim 10 recites “a depth of the first recess and a depth of the second recess 
similar”. It should be “a depth of the first recess and a depth of the second recess are 
similar”.
Claim 17 recites “a depth of the first recess and a depth of the second recess 
similar”. It should be “a depth of the first recess and a depth of the second recess are 
similar”.
Claim 30 recites “a depth of the first recess and a depth of the second recess 
similar”. It should be “a depth of the first recess and a depth of the second recess are 
similar”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15-22, 30-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) in view of Junghun Choi et al., (US 2018/0068889 A1, hereinafter Choi).
Regarding claim 10, Hsieh discloses a method for forming a connecting structure, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Hsieh’s Fig. 18, annotated. 
receiving a substrate (102 in Fig. 18) comprising a first conductive feature (334_left) and a second conductive feature (334_right) separated from each other, and a dielectric structure (248,249) over the first conductive feature (334_left) and the second conductive feature (334_right), …
forming a first opening (1868 described in Col. 21, lines 9-15 as similar in Fig. 11-12) and a second opening (1968) in the dielectric structure (248,249), wherein the first conductive feature (334_left) is exposed through a bottom of the first opening (bottom of 1868), and the second conductive feature (334_right) is exposed through a bottom of the second opening (bottom of 1968); 
using an etchant to remove a portion (wet etching to remove a portion of 334 to form concave top surface 334c described in Col. 21, lines 1-5) of the first conductive feature (334_left) to form a first recess (334c_left) coupled to the first opening (1868), and to remove a portion of the second conductive feature to form a second recess (334c_right) coupled to the second opening (1968), wherein a depth of the first recess (depth of 334c_left) and a depth of the second recess (depth of 334c_right) are similar; and 
forming a third conductive feature (250_left in Fig. 19) in the first opening (1868) and the first recess (334c_left), and a fourth conductive feature (250_right) in the second opening (1968) and the second recess (334c_right).  
Hsieh does not expressly disclose wherein a width of the second conductive feature (width of 334_right) is greater than a width of the first conductive feature (width of 334_left), wherein the first conductive feature (334_left) has a first metal grain size, the second conductive feature (334_right) has a second metal grain size, and the second metal grain size is greater than the first metal grain size. 
However, in the same semiconductor device manufacturing field of endeavor, Choi discloses a plurality of transistors have different aspect ratios trench structures with bulk layers 160a, 160b in an integrated device in Fig. 22. The bulk layer 160b in Fig. 4 made of metal described in [0044] has a width greater than a width of bulk layer 160a made of metal. The bulk layer 160b has an average metal grain size is greater than an average metal grain size of the bulk layer 160a described in [0047] shown in Fig. 4. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Choi’s Fig. 4, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make connection for different width of the Hsieh’s conductive features with different grain sizes according to Choi’s teaching to integrate different device sizes and preventing a seam and/or a void from being generated in the bulk layer described in [0130] by Choi. 
Regarding claim 11, Hsieh modified by Choi discloses the method of claim 10, 
wherein the first conductive feature (Hsieh’s 334_left) and the second conductive feature (Hsieh’s 334_right) comprise a same metal material (Hsieh’s 334), and the third conductive feature (Hsieh’s 250_left) and the fourth conductive feature (Hsieh’s 250_right) comprise a same metal material (Hsieh’s 250).  
Regarding claim 12, Hsieh modified by Choi discloses the method of claim 11, 
Hsieh modified by Choi does not expressly disclose wherein the first conductive feature (Hsieh’s 334_left in Fig. 18) and the third conductive feature (Hsieh’s 250_left) comprise different material, and the second conductive feature (Hsieh’s 334_right) and the fourth conductive feature (Hsieh’s 250_right) comprises different material.
However, Hsieh discloses another device in Fig. 15, a lower (first) conductive region 232 and an upper (second) conductive region 234 can have different conductive (metal) materials described in Col. 7, lines 42-46. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select different conductive materials for Hsieh’s first and third conductive features and different conductive materials for Hsieh’s second and fourth conductive features to have different connection conductivities. 
Regarding claim 13, Hsieh modified by Choi discloses the method of claim 10, 
wherein the etchant comprises ozone (O3), ammonium hydroxide-hydrogen peroxide mixture (APM), ammonium hydroxide/ozone/DI water mixture (AOM), organic oxidizer or a combination thereof (the Hsieh’s etching conductive regions 232(334) process includes treating the plasma treated structure in a solution of deionized water and ozone (DI-O3) described in Col., line 45-48).  
Regarding claim 15, Hsieh modified by Choi discloses the method of claim 10, 
wherein a depth of the first opening (depth of Hsieh’s 1868) and a depth of the second opening (depth of Hsieh’s 1968) are substantially the same, the depth of the first opening (depth of Hsieh’s 1868) is greater than the depth of the first recess (depth of Hsieh’s 334c_left), and the depth of the second opening (depth of Hsieh’s 1968) is greater than the depth of the second recess (depth of Hsieh’s 334c_right).  
Regarding claim 16, Hsieh modified by Choi discloses the method of claim 10, 
further comprising performing a dry-etching operation (a Hsieh’s dry etching process described in Col. 21, lines 12-14) to form the first opening (Hsieh’s 1868) and the second opening (Hsieh’s 1968) in the dielectric structure (Hsieh’s 248,249).  
Regarding claim 17, Hsieh discloses a method for forming a connecting structure, comprising: 
receiving a substrate (102 in Fig. 18) comprising a first device (finFET_left), a second device (finFET_right), a first conductive feature (334_left) coupled to the first device and a second conductive feature (334_right) coupled to the second device, and a dielectric structure (248,249) over the first device (finFET_left), the second device (finFET_right), the first conductive feature (334_left) and the second conductive feature (334_right), …
performing a dry-etching operation (a dry etching process described in Col. 21, lines 12-14) to form a first opening (1868 described in Col. 21, lines 9-15 as similar in Fig. 11-12) and a second opening (1968) in the dielectric structure (248,249), wherein the first opening (1868) exposes a portion of the first conductive feature (a portion of 334_left), and the second opening (1968) exposes a portion of the second conductive feature (334_right); 
performing a wet-etching operation (wet etching to remove a portion of 334 to form concave top surface 334c described in Col. 21, lines 1-5) to form a first recess (334c_left) at a bottom of the first opening and a second recess (334c_right) at a bottom of the second opening (1968), wherein a depth of the first recess (depth of 334c_left) and a depth of the second recess (depth of 334c_right) are similar; and 
filling the first recess (334c_left), the second recess (334c_right), the first opening (1868) and the second opening (1968) with a conductive material (250 in Fig. 19).  
Hsieh does not expressly disclose wherein a width of the second conductive feature (width of 334_right) is greater than a width of the first conductive feature (width of 334_left), wherein the first conductive feature (334_left) has a first metal grain size, the second conductive feature (334_right) has a second metal grain size, and the second metal grain size is greater than the first metal grain size. 
However, in the same semiconductor device manufacturing field of endeavor, Choi discloses a plurality of transistors have different aspect ratios trench structures with bulk layers 160a, 160b in an integrated device in Fig. 22. The bulk layer 160b in Fig. 4 made of metal described in [0044] has a width greater than a width of bulk layer 160a made of metal. The bulk layer 160b has an average metal grain size is greater than an average metal grain size of the bulk layer 160a described in [0047] shown in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make connection for different width of the Hsieh’s conductive features with different grain sizes according to Choi’s teaching to integrate different device sizes and preventing a seam and/or a void from being generated in the bulk layer described in [0130] by Choi. 
Regarding claim 18, Hsieh modified by Choi discloses the method of claim 17, 
wherein the dry-etching operation comprises using a fluorine-containing plasma (Hsieh’s dry RIE etching includes fluorine described in Col. 14, lines 13-14).  
Regarding claim 19, Hsieh modified by Choi discloses the method of claim 17, 
wherein the wet-etching operation comprises ozone (O3), ammonium hydroxide-hydrogen peroxide mixture (APM), ammonium hydroxide/ozone/DI water mixture (AOM), organic oxidizer or a combination thereof (the Hsieh’s etching conductive regions 232(334) process includes treating the plasma treated structure in a solution of deionized water and ozone (DI-O3) described in Col., line 45-48).  
Regarding claim 20, Hsieh modified by Choi discloses the method of claim 17,
wherein the first device (Hsieh’s finFET_left) comprises a first source/drain structure (Hsieh’s 207_left in Fig. 18), the second device (Hsieh’s finFET_right) comprises a second source/drain structure (Hsieh’s 207_right), the first conductive feature (Hsieh’s 334_left) is coupled to the first source/drain structure (Hsieh’s 207_left), and the second conductive feature  (Hsieh’s 334_right) is coupled to the second source/drain structure (Hsieh’s 207_right).
Regarding claim 21, Hsieh modified by Choi discloses the method of claim 17,
wherein the first conductive feature (Hsieh’s 334_left) and the second conductive feature (Hsieh’s 334_right) comprise a same metal material (Hsieh’s 334), and wherein the conductive material (Hsieh’s 250) includes a third conductive feature (Hsieh’s 250_left) and a fourth conductive feature (Hsieh’s 250_right), the third conductive feature (Hsieh’s 250_left) and the fourth conductive feature (Hsieh’s 250_right) comprise a same material (Hsieh’s 250).  
Regarding claim 22, Hsieh modified by Choi discloses the method of claim 21, 
Hsieh modified by Choi does not expressly disclose wherein the first conductive feature (Hsieh’s 334_left in Fig. 18) and the third conductive feature (Hsieh’s 250_left) comprise different material, and the second conductive feature (Hsieh’s 334_right) and the fourth conductive feature (Hsieh’s 250_right) comprises different material.
However, Hsieh discloses another device in Fig. 15, a lower (first) conductive region 232 and an upper (second) conductive region 234 can have different conductive (metal) materials described in Col. 7, lines 42-46. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select different conductive materials for Hsieh’s first and third conductive features and different conductive materials for Hsieh’s second and fourth conductive features to have different connection conductivities. 
Regarding claim 30, Hsieh discloses a method for forming a connecting structure, comprising: 
receiving a substrate (102 in Fig. 18) comprising a first conductive feature (334_left) and a second conductive feature (334_right) and a dielectric structure (248,249) formed thereon, …
performing a first etching operation (a dry etching process described in Col. 21, lines 12-14) to form a first opening (1868 described in Col. 21, lines 9-15 as similar in Fig. 11-12) and a second opening (1968) in the dielectric structure (248,249), wherein a portion of the first conductive feature (a portion of 334_left) is exposed through a bottom of the first opening (of 1868) and a portion of the second conductive feature (334_right) is exposed through a bottom of the second opening (of 1968); 
performing a second etching operation (wet etching to remove a portion of 334 to form concave top surface 334c described in Col. 21, lines 1-5) to form a first recess (334c_left) coupled to the first opening (1868) and a second recess (334c_right) coupled to the second opening (1968), wherein a depth of the first recess (depth of 334c_left) and a depth of the second recess (depth of 334c_right) are similar; and 
forming a third conductive feature (250_left in Fig. 19) in the first opening (1868) and the first recess (334c_left) and a fourth conductive feature (250_right) in the second opening (1968) and the second recess (334c_right).  
Hsieh does not expressly disclose wherein a width of the first conductive feature (width of 334_left) is less than a width of the second conductive feature (width of 334_right), wherein the first conductive feature (334_left) has a first metal grain size, the second conductive feature (334_right) has a second metal grain size, and the second metal grain size is greater than the first metal grain size. 
However, in the same semiconductor device manufacturing field of endeavor, Choi discloses a plurality of transistors have different aspect ratios trench structures with bulk layers 160a, 160b in an integrated device in Fig. 22. The bulk layer 160b in Fig. 4 made of metal described in [0044] has a width greater than a width of bulk layer 160a made of metal. The bulk layer 160b has an average metal grain size is greater than an average metal grain size of the bulk layer 160a described in [0047] shown in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make connection for different width of the Hsieh’s conductive features with different grain sizes according to Choi’s teaching to integrate different device sizes and preventing a seam and/or a void from being generated in the bulk layer described in [0130] by Choi. 
Regarding claim 31, Hsieh modified by Choi discloses the method of claim 30,
wherein the first conductive feature (Hsieh’s 334_left) and the second conductive feature (Hsieh’s 334_right) comprise a same metal material (Hsieh’s 334), and wherein the third conductive feature (Hsieh’s 250_left) and the fourth conductive feature (Hsieh’s 250_right) comprise a same material (Hsieh’s 250).  
Regarding claim 32, Hsieh modified by Choi discloses the method of claim 31, 
Hsieh modified by Choi does not expressly disclose wherein the first conductive feature (Hsieh’s 334_left in Fig. 18) and the third conductive feature (Hsieh’s 250_left) comprise different material, and the second conductive feature (Hsieh’s 334_right) and the fourth conductive feature (Hsieh’s 250_right) comprises different material.
However, Hsieh discloses another device in Fig. 15, a lower (first) conductive region 232 and an upper (second) conductive region 234 can have different conductive (metal) materials described in Col. 7, lines 42-46. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select different conductive materials for Hsieh’s first and third conductive features and different conductive materials for Hsieh’s second and fourth conductive features to have different connection conductivities. 
Regarding claim 33, Hsieh modified by Choi discloses the method of claim 30, 
wherein a width of the first opening (width of Hsieh’s 1868) and a width of the second opening (width of Hsieh’s 1968) are substantially the same (in Fig. 18).
Regarding claim 35, Hsieh modified by Choi discloses the method of claim 30,
wherein the first etching operation is a dry-etching operation (a dry etching process as indicated in claim 30), and the second etching operation is a wet-etching operation (wet etching indicated in claim 30).  
Regarding claim 36, Hsieh modified by Choi discloses the method of claim 30,
wherein the dry-etching operation comprises using a fluorine-containing plasma (Hsieh’s dry RIE etching includes fluorine described in Col. 14, lines 13-14).

Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) in view of Junghun Choi et al., (US 2018/0068889 A1, hereinafter Choi) and in further view of Suketu A. Parikh et al., (US 2003/0194872 A1, of record, hereinafter Parikh).
Regarding claim 14, Hsieh modified by Choi discloses the method of claim 10, 
wherein a width of the first opening (width of Hsieh’s 1868) and a width of the second opening (width of Hsieh’s 1968) are substantially the same (in Fig. 18), 
Hsieh modified by Choi does not expressly disclose a width of the first recess (width of Hsieh’s 334c_left) is greater than the width of the first opening (width of Hsieh’s 1868), and a width of the second recess (width of Hsieh’s 334c_right) is greater than the width of the second opening (width of Hsieh’s 1968). 
However, in the same semiconductor device manufacturing field of endeavor, Parikh discloses a metal feature 52 incudes a cavity with undercuts 64 in Fig. 7. The width of the cavity is greater than a width of an opening 62.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Parikn’s Fig. 7, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a width of the Hsieh’s first and second recesses are greater than a width of the first and second openings respectively according to Parikh teaching to make reliable interconnect. 
Regarding claim 34, Hsieh modified by Choi discloses the method of claim 10, 
Hsieh modified by Choi does not expressly disclose a width of the first recess (width of Hsieh’s 334c_left) is greater than the width of the bottom of the first opening (width of the bottom of the Hsieh’s 1868), and a width of the second recess (width of Hsieh’s 334c_right) is greater than the bottom of the width of the second opening (width of the bottom of the Hsieh’s 1968). 
However, in the same semiconductor device manufacturing field of endeavor, Parikh discloses a metal feature 52 incudes a cavity with undercuts 64 in Fig. 7. The width of the cavity is greater than a width of an opening 62.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a width of the Hsieh’s first and second recesses are greater than a width of the first and second openings respectively according to Parikh teaching to make reliable interconnect. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898